--------------------------------------------------------------------------------

Exhibit 10.21


ASSET PURCHASE AGREEMENT


This Asset Purchase Agreement (this "Agreement") is made and entered into as of
the 6th day of October, 2006 (the "Effective Date" or "Closing Date") by and
among Erin Truckways, Ltd. d/b/a Digby Truck Line, Inc., a Delaware corporation
("Digby"), Digby's sole shareholder, Cynthia J. Bedore (the "Shareholder")
(Digby and the Shareholder are referred to herein collectively, and when the
context so requires, individually as "Seller"), and Celadon Trucking Services,
Inc., a New Jersey corporation (the "Purchaser").


RECITALS


Digby owns and operates a commercial van trucking business that operates and
provides services to customers throughout the United States (the "Business").


Purchaser desires to purchase certain assets and assume certain liabilities of
the Business, and Seller desires to sell such assets and assign such liabilities
to Purchaser upon the terms and conditions set forth in this Agreement.


Seller, singly or collectively, constitutes the sole legal and beneficial
owner(s) of the Purchased Assets (as hereinafter defined).


NOW, THEREFORE, in consideration of the mutual promises and covenants contained
in this Agreement, the parties hereby agree as follows:


1.     PURCHASE AND SALE OF ASSETS.


1.1     Purchase and Sale.


(a)      Simultaneous with the execution of this Agreement, Purchaser shall
purchase from Seller, and Seller shall sell to Purchaser, all of Seller's right,
title and interest in and to the assets described on Exhibit A, which is
attached to this Agreement and incorporated by this reference herein
(collectively the "Purchased Assets").


(b)      Notwithstanding anything in this Agreement to the contrary, the
Purchased Assets shall not include any item not specifically identified in
Section 1.1(a) (the "Excluded Assets"). The Excluded Assets shall include,
without limitation, the following:


(i)      Seller's articles of incorporation, bylaws, minute books, income tax
returns, books and records;


(ii)     All cash and cash equivalents, including cash on hand or in bank
accounts, certificates of deposit, commercial paper and securities;


(iii)    All governmental permits that are not transferable by the terms thereof
or by operation of law;


(iv)    All of Seller's customer accounts receivables, notes receivable,
negotiable instruments, chattel paper and driver receivables;


(v)     All of Seller's supplies, furniture, fixtures and inventories;


--------------------------------------------------------------------------------



(vi)    All of Seller's real estate, including any buildings and improvements
owned by Seller and all real estate leases;


(vii)  All of Seller's prepaid amounts, insurance policies (including any
premium refunds), insurance proceeds, deposits, advances, tax refunds, rights to
payments under letters of credit and/or other prepaid expenses;


(viii) All of Seller's additional property, assets, capital stock, rights,
claims, causes of action, contracts, records and goodwill relating to the
Business other than the Purchased Assets; and


(ix)   Seller's rights under this Agreement and the other agreements,
certificates and instruments to be executed by Seller in connection with or
pursuant to this Agreement.


1.2     Excluded Liabilities. Purchaser does not assume and shall not be
responsible for any liabilities or obligations of Seller, of any kind or nature,
whether or not relating to the Business or the Purchased Assets, whether known
or unknown, absolute, accrued, contingent or otherwise, or whether due or to
become due, arising out of events or transactions or facts occurring on, prior
to, or after the Effective Date (collectively the "Excluded Liabilities"),
including, but not limited to, the following Excluded Liabilities:


(a)      all liabilities and obligations of any kind existing as of the
Effective Date owed or owing by the Business to any shareholder of Digby and/or
any affiliate of either Seller;


(b)      all liabilities and obligations relating to current or former
employees, agents, consultants or other independent contractors of the Seller,
whether or not such persons are employed by the Purchaser after the Effective
Date, relating to services performed, benefit accruals or claims accrued or
incurred prior to the Effective Date or with respect to employee benefit plans,
programs or arrangements at any time on or after the Effective Date, including
but not limited  to, any "employee benefit plan," as defined in Section 3(3) of
the Employee Retirement Income Security Act of 1974, as amended, ("ERISA") and
all retirement, stock, stock option, welfare benefit, savings, deferred
compensation, incentive compensation, paid time off, severance pay, salary
continuation, disability, fringe benefit, compensation, accrued payroll, accrued
vacation pay, sick leave, severance, worker's compensation, unemployment
compensation, employee welfare or retirement benefits (including any liability
or obligation of the Seller under any welfare plan or policy for continuing
health coverage), and other employee benefit arrangements, plans, policies, or
practices maintained, contributed to, or required to be contributed by the
Seller or any ERISA Affiliate (defined as any person, entity, any trade or
business (whether or not incorporated) that is treated as a single employer with
the Seller under Section 414 of the Code) or with respect to which the Seller or
any ERISA Affiliate may have any liability (collectively the "Benefit Plans") or
obligations under any employment agreement or arrangement, liabilities under the
Worker Adjustment and Retraining Notification ("WARN") Act and obligations or
agreements to rehire or give preferential treatment to laid-off or terminated
employees;



2

--------------------------------------------------------------------------------



(c)      all liabilities and obligations, whether absolute, accrued, contingent
or otherwise, for federal, state, county, local, foreign or other income, sales,
use, real estate, property, excise, employee payroll or other taxes or
assessments (including interest and penalties) of any kind whatsoever relating
to the Business for periods up to and including the Effective Date and any
income taxes resulting from the transactions contemplated by this Agreement;


(d)      any and all damages, losses, liabilities, actions, claims, costs and
expenses (including, without limitation, closure costs, fines, penalties,
expenses of investigation and remediation and ongoing monitoring and reasonable
attorneys' fees) directly or indirectly based upon, arising out of, resulting
from or relating to (i) any violation of any Environmental Law by the Seller or
any person or entity acting on behalf of the Seller or the person from or
through which the Seller acquired title on or prior to the Effective Date
(including, without limitation, any failure to obtain or comply with any permit,
license or other operating authorization under provisions of any Environmental
Law), (ii) any and all liabilities under any Environmental Law arising out of or
otherwise in respect of any act, omission, event, condition or circumstance
occurring or existing in connection with the Business or the Purchased Assets on
or prior to the Effective Date (including, without limitation, liabilities
relating to (X) removal, remediation, containment, cleanup or abatement of the
presence of any Regulated Substance, whether on-site or off-site and (Y) any
claim by any third party, including without limitation, tort suits for personal
or bodily injury, property damage or injunctive relief; and


(e)      all liabilities and obligations arising out of any lawsuit, action,
proceeding, inquiry, claim, order or investigation by or before any governmental
authority related to the Business arising out of events, transactions, facts,
acts or omissions which occurred prior to or on the Effective Date, including,
without limitation, personal injury or property damage, product liability or
strict liability.


1.3     Purchase Price. The aggregate purchase price to be paid by Purchaser to
Seller for the Purchased Assets ("Purchase Price") shall be $21,200,000.00,
subject to any post-Closing adjustment required by Sections 1.5 of this
Agreement.


1.4     Payment of the Purchase Price. The Purchase Price shall be payable by
Purchaser upon execution of this Agreement to Boult, Cummings, Conners & Berry,
PLC (the "Escrow Agent") to be held in a non-interest bearing escrow account
subject to the terms of the Equipment Payoff Escrow Agreement dated the
Effective Date among Seller, Purchaser and Escrow Agent. A copy of the Equipment
Payoff Escrow Agreement is attached hereto as Exhibit B and incorporated by this
reference herein.  Once the equipment vendors and lenders on the purchased
assets have been paid from the Equipment Payoff Escrow, the remaining balance,
if any, shall be paid to Seller or at Seller's direction by wire transfer or
other form of readily available funds.



3

--------------------------------------------------------------------------------



1.5     Post-Closing Adjustments.


Within forty five (45) days following the Effective Date Seller shall deposit
with the Escrow Agent the sum of $300,000.00 (the "Escrow Amount") to be held in
an interest-bearing, escrow account subject to the terms of the Escrow Agreement
dated the Effective Date among Seller, Purchaser and Escrow Agent. A copy of the
Escrow Agreement is attached hereto as Exhibit C and incorporated by this
reference herein (the "Escrow Agreement"). Seller's obligation to deposit the
Escrow Amount shall be secured by a security interest in Seller's accounts
receivable granted pursuant to a security agreement in the form attached hereto
as Exhibit D and incorporated herein by reference. As soon as practicable
following the Effective Date, Purchaser, at Purchaser's expense, shall have the
condition of all rolling stock included in the Purchased Assets inspected by an
independent inspector (the "Inspections") to (i) determine whether all units
meet the Department of Transportation ("DOT") vehicle inspection requirements
and (ii) to determine whether any units have damage (excluding normal wear and
tear) in excess of $500.00 for tractor units and $250.00 for trailer units
("Excess Damage"). For all tractors included in the rolling stock, the
Inspections shall be performed by the earlier of (x) the third dispatch of the
tractor immediately following the Effective Date or (y) the thirtieth (30th) day
following the Effective Date. Each tractor Inspection shall be performed by a
certified Freightliner dealership located near the Purchaser's turn-in locations
for such tractor. For all trailers included in the rolling stock, the
Inspections shall be performed by the earlier of (1) the third dispatch of the
trailer immediately following the Effective Date or (2) the sixtieth (60th) day
following the Effective Date. Each trailer Inspection shall be performed by a
certified GE Equipment Services facility located near the Purchaser's turn-in
locations for such trailer. Immediately upon completion of the Inspections, but
in any event within sixty (60) days of the Effective Date, Purchaser shall
submit to Seller a written report (the "Inspection Report") regarding the
condition on the Effective Date of each item of rolling stock included in the
Purchased Assets that failed to meet the DOT vehicle inspection requirements
and/or had Excess Damage (the "Nonconforming Items"). The Inspection Report
shall include the following information as of the Effective Date for each of the
Nonconforming Items:


(a)      The description of the Nonconforming Item on Exhibit A of this
Agreement, including any vehicle identification number or other identifying
number.


(b)      A detailed description of (i) the violation(s) of DOT vehicle
inspection requirements and/or (ii) the Excess Damage that existed on the
Effective Date.


(c)      For each tractor, the good faith estimate of the Freightliner
dealership that performed the Inspection, and for each trailer, the good faith
estimate of the GE Equipment Services facility that performed the Inspection of
the dollar amount of repairs in excess of $500.00 for each tractor and the
$250.00 for each trailer required for each Nonconforming Item to meet the
requirements set forth in this Section 1.5 as of the Effective Date (the
"Nonconforming Amount"). These dollar amounts are thresholds and are not to be
considered deductible amounts for purposes of calculating repair expenses.


(d)      The total of all Nonconforming Amounts claimed by Purchaser.



4

--------------------------------------------------------------------------------



Seller shall promptly review the Inspection Report and notify Purchaser in
writing regarding any disputed Excess Damage Amounts. Within ninety (90) days
immediately following the Effective Date, Purchaser and Seller shall use
commercially reasonable efforts to resolve such disputes. If the parties are
unable to resolve such disputes, the dispute resolution provisions of Section
8.8 shall apply. If the Nonconforming Amount for any individual tractor exceeds
$10,000.00 and/or if the Nonconforming Amount for any individual trailer exceeds
$2,000.00 then Seller may, in its sole discretion, elect to (i) accept the
Nonconforming Amount or (ii) substitute as the Nonconforming Amount for such
Nonconforming Item the amount stated on Exhibit A for such Nonconforming Item.


As soon as practicable after the Effective Date, but in any event within ten
(10) business days immediately following the Effective Date, Purchaser shall
take inventory of the Rolling Stock to determine its location. Purchaser shall
promptly submit to Seller a written list of any and all missing Rolling Stock
(the "Missing Rolling Stock"). Until the expiration of the 45-day inspection
period, Purchaser shall use diligent efforts to locate the Missing Rolling
Stock. Upon the earlier of the first dispatch by Purchaser of any item of
Missing Rolling Stock or Purchaser's discovery of the location of such item of
Missing Rolling Stock, Purchaser shall promptly notify Seller and such item of
Missing Rolling Stock shall be removed from the list of Missing Rolling Stock.
All items of Missing Rolling Stock that are not dispatched and/or located by
Purchaser by the 60th day following the Effective Date shall be treated as
Nonconforming Items and the dollar amount included on Exhibit A for each item of
Missing Rolling Stock shall be treated as a Nonconforming Amount.


Purchaser shall be entitled to a credit against the Purchase Price (the
"Post-Closing Credit") for (y) the amount of any unpaid repair bills, towing
charges, storage expenses and any other expenses Purchaser is required to pay to
take possession, due on the Effective Date that are applicable to Rolling Stock
in the possession on the Effective Date of the person or entity that performed
the repairs and (z) the aggregate Nonconforming Amount (including amounts for
Missing Rolling Stock) agreed upon by the parties. Notwithstanding anything in
this Agreement to the contrary, the amount of the Post-Closing Credit shall be
limited to $300,000.00. Purchaser's sole remedy for Damaged Items and/or Missing
Rolling Stock shall be the Post-Closing Credit. Notwithstanding anything in this
Agreement to the contrary, Purchaser shall not be entitled to a Post-Closing
Credit for any item of Rolling Stock set forth on Schedule 1.5.


If the Post-Closing Credit is less than $300,000.00, then the Escrow Agent shall
(i) return the portion of the Escrow Amount equal to the Post-Closing Credit,
plus accrued interest on the returned portion, to Purchaser and (ii) pay the
remainder of the Escrow Amount, plus accrued interest on the remainder portion,
to Seller. If the Post-Closing Credit is equal to or greater than $300,000.00,
then the Escrow Agent shall return the entire Escrow Amount, plus accrued
interest, to Purchaser.


As soon as practicable, but in any event within ten (10) days after the parties
agree on the amount of the Post-Closing Credit, Purchaser shall return to Seller
(a) all Nonconforming Items for which Seller elected to substitute the Exhibit A
amount as the Nonconforming Amount in the calculation of the Post-Closing Credit
and (b) all title certificates, lien releases and/or other documents relating to
the Missing Rolling Stock.

5

--------------------------------------------------------------------------------



1.6     Allocation of Income and Expenses. All revenue from loads picked up
prior to 11:59 p.m. CDT on the Effective Date shall belong to Seller, and all
revenue from loads picked up after 11:59 p.m. CDT on the Effective Date (the
"Post-Closing Loads") shall belong to Purchaser. As soon as reasonably
practicable after the Effective Date, but in any event within thirty (30) days
following the Effective Date, representatives of Seller and Purchaser shall
examine all relevant books and records of the Business as of the Effective Date
to determine (i) the time and date of delivery and the division of revenue from
loads in transit immediately prior to and/or immediately after the Effective
Date and (ii) the amount of direct expenses incurred by Seller for Post-Closing
Loads (the "Direct Expenses"). Direct Expenses shall be calculated at One Dollar
($1.00) per mile for the billed miles and return miles of the Post-Closing Load.
Purchaser shall promptly reimburse Seller for the Direct Expenses within ten
(10) business days after determination. If the parties are unable to agree on
the amount of the reimbursement for Direct Expenses, the dispute resolution
provisions of Section 8.8 shall apply.


1.7     Allocation of Purchase Price. The Purchase Price shall be allocated
among the Purchased Assets as set forth on Schedule 1.7 which is attached hereto
and incorporated by this reference herein. Seller and Purchaser each agree to
comply with the requirements of Section 1060 of the Internal Revenue Code and to
report the federal, state and local income and other tax consequences of the
transactions contemplated herein in a manner consistent with the purchase price
allocation set forth on Schedule 1.7.


1.8     Sales, Use and Other Taxes. In the event that any sales, use, transfer,
license, title or other similar taxes or charges are assessed on or after the
Effective Date as a result of the transactions described in this Agreement, upon
transfer and/or reissue of vehicle titles or at any time thereafter on the
transfer of any of the Purchased Assets, then in each instance such taxes or
charges incurred as a result of the transactions contemplated hereby shall be
paid by Purchaser.


2.     CLOSING.


Simultaneous with the execution of this Agreement on the Effective Date, Seller
has executed and delivered to Purchaser such lease assignments, bills of sale
and instruments of assignment and assumption as are necessary to convey title to
the Purchased Assets and Purchaser has paid the Purchase Price to Seller and the
Escrow Agent. All such actions shall be deemed to have been taken simultaneously
at the time the last of any such actions is taken or completed.


3.     REPRESENTATIONS AND WARRANTIES OF SELLER. Seller hereby represents and
warrants to Purchaser as follows:


3.1     Organization and Good Standing. Digby is a corporation duly
incorporated, validly existing and in good standing under the laws of the state
of Delaware.


3.2     Corporate Power. Seller has the corporate power, authority and legal
right to execute, deliver and perform this Agreement.



6

--------------------------------------------------------------------------------



3.3     Authorization, Binding Effect. The execution, delivery and performance
of this Agreement and the other agreements, documents and instruments required
to be delivered by Seller in accordance with the provisions of this Agreement
(collectively the "Seller Documents") and the underlying transactions
contemplated by this Agreement and the Seller Documents have been duly
authorized by Seller. This Agreement and the Seller Documents have been duly
executed and delivered by Seller. This Agreement is and the Seller Documents are
the legal, valid and binding obligations of Seller enforceable in accordance
with their terms except as their enforceability may be limited by laws and/or
equitable principles relating to or affecting creditors' rights.


3.4     No Conflicts; Consents and Approvals. The execution and delivery of this
Agreement and the Seller Documents, the consummation of the transactions herein
and therein contemplated, and the performance of, fulfillment of and compliance
with the terms and conditions hereof and thereof by Seller do not and will not
conflict with or result in a breach of the articles of incorporation or the
bylaws of Seller. No authorization, approval, consent of, and no registration or
filing with, any governmental or regulatory official body or authority is
required in connection with Seller's execution, delivery or performance of this
Agreement or the Seller Documents.


3.5     Title to Properties. Seller has good and marketable title to the
Purchased Assets, except as to any Purchased Assets held under lease. On the
Effective Date, Purchaser will acquire all of Seller's right, title and interest
in and to all of the Purchased Assets, free and clear of any lien, claim or
encumbrance. Seller shall use commercially reasonable efforts to cause the
original title certificates for all rolling stock included in the Purchased
Assets to be delivered to Purchaser within five (5) business days following the
Effective Date.


3.6     Brokers and Finders. Except for Bryan Financial Services, Inc., Seller
has not engaged any person or entity to act or render services as a broker,
finder or similar capacity that would be entitled to receive a fee and/or
commission from Seller in connection with the transactions contemplated herein.
No person or entity has, as a result of any agreement or action by Seller, any
right or valid claim against Purchaser or any of Purchaser's affiliates for any
commission, fee or other compensation as a broker or finder, or in any similar
capacity in connection with the transactions contemplated herein.


3.7     Adverse Events. To Seller's knowledge, without investigation and subject
to the impact of the transactions contemplated by this Agreement and any other
asset sale transactions Seller has and/or intends to enter into, Seller is not
aware of any past, present or impending action or event, or threatened action or
event, that would cause a material adverse affect on the Business in its current
condition on the Effective Date.


3.8     Post-Closing Actions. To the extent such efforts would not conflict with
the interests of Seller's creditors and/or shareholders, violate the terms of
any agreement to which Seller is a party and/or violate any statute, law, rule,
regulation, license, permit or other governmental authority, Seller shall use
commercially reasonable efforts to reduce any expense and/or damage Purchaser
might incur as a result of any voluntary bankruptcy filing or assignment for the
benefit of creditors by Seller after the Effective Date.

7

--------------------------------------------------------------------------------



4.     REPRESENTATIONS AND WARRANTIES OF PURCHASER. Purchaser hereby represents
and warrants to Seller as follows:


4.1     Organization and Good Standing. Purchaser is a duly organized, validly
existing and in good standing under the Laws of the State of New Jersey.


4.2     Corporate Power and Authority. Purchaser has the corporate power and
authority to execute, deliver and perform this Agreement.


4.3     Authorization, Binding Effect. The execution, delivery and performance
of this Agreement and the other agreements, documents and instruments required
to be delivered by Purchaser in accordance with the provisions of this Agreement
(collectively the "Purchaser Documents") and the underlying transactions
contemplated by this Agreement and the Purchaser Documents have been duly
authorized by Purchaser. This Agreement and the Purchaser Documents have been
duly executed and delivered by Purchaser. This Agreement is and the Purchaser
Documents are the legal, valid and binding obligations of Purchaser enforceable
in accordance with their terms except as their enforceability may be limited by
laws and/or equitable principles relating to or affecting creditors' rights.


4.4     Brokers and Finders. Purchaser has not engaged any Person to act or
render services as a broker, finder or similar capacity in connection with the
transactions contemplated herein and no Person has, as a result of any agreement
or action by Purchaser any right or valid claim against Seller, or any of its
affiliates for any commission, fee or other compensation as a broker or finder,
or in any similar capacity in connection with the transactions contemplated
herein.


5.     CERTAIN COVENANTS.


5.1     Consents and Approvals.


(a)      Each of the parties hereto shall, and shall cause each of its
affiliates to, use its reasonable efforts in good faith to obtain at the
earliest practicable date any approvals, authorizations and consents, including
but not limited to the third party consents necessary to consummate the
transactions contemplated by this Agreement and take such actions as the other
parties may reasonably request to consummate the transactions contemplated by
this Agreement. For a period of up to thirty (30) days immediately following the
Effective Date, Seller shall use commercially reasonable efforts (which shall
not require Seller to incur any expense) to cooperate with Purchaser in
connection with Purchaser's application for the transfer, renewal or issuance of
any permits, licenses, plates, approvals or authorizations required to transfer
the Purchased Assets from Seller to Purchaser.


(b)      Nothing in this Section 5.1 shall require a party to expend any monies
to obtain any approval or consent required hereunder, except for customary
attorneys' fees and filing fees incident to the transactions contemplated hereby
or as otherwise specifically required under this Agreement.

8

--------------------------------------------------------------------------------



5.2     Employees.


(a)      Schedule 5.2(a) (the "Driver List") sets forth the name of and other
employment information for each employee driver, owner-operator driver and
lease-purchase driver of Seller (collectively the "Drivers") on the Effective
Date. Notwithstanding anything in this Agreement to the contrary, Purchaser
shall, on the Effective Date, offer employment (at the base compensation and
wage levels and on other terms and conditions as the Purchaser shall determine
in its sole discretion) to all Drivers on the Driver List, except those Drivers
that fail to meet Purchaser's standard driver employment requirements.
Simultaneous with the execution of this Agreement, Purchaser shall deliver to
Seller a list of the Drivers to whom Purchaser intends to make offers of
employment (the "Hired Driver List") and a list of the Drivers to whom Purchaser
does not intend to make offers of employment (the "Non-hired Drivers List"). By
5:00 p.m. CDT on the fifth (5th) business day immediately following the
Effective Date, Purchaser shall deliver to Seller a list of the Drivers that
accepted employment with Purchaser.


(b)      On the Effective Date, Seller and/or Purchaser shall contact all of the
Drivers on the Non-hired Driver List and instruct them to deliver to the nearest
Purchaser turn-in location any rolling stock and/or other assets included in the
Purchased Assets. The following Purchaser turn-in locations shall be used:
Richmond, Virginia, Indianapolis, Indiana, Waxahachie and Laredo, Texas and
Nashville, Tennessee. Notwithstanding anything in this Agreement to the
contrary, the Non-hired Drivers shall not be deemed to be employees of Purchaser
for any reason, including but not limited to repositioning the rolling stock to
Purchaser's turn-in locations. Purchaser shall arrange and pay for the
reasonable transportation expense to relocate all Non-hired Drivers from the
Purchaser turn-in location to the Non-Hired Driver's home. Within ten (10)
business days following the Effective Date, (i) Seller and Purchaser shall
calculate and agree on the amount of repositioning expense incurred by Seller at
the rate of One Dollar ($1.00) per billed mile and return mile to get the
rolling stock delivered to the Purchaser's turn-in locations and (ii) Purchaser
shall reimburse Seller at the rate of One Dollar ($1.00) per billed mile and
return mile for repositioning expenses incurred by Seller. If the parties are
unable to agree on the amount of the reimbursement for repositioning expenses,
the dispute resolution provisions of Section 8.8 shall apply.


(c)      To facilitate the repositioning of rolling stock in the possession of
Non-Hired Drivers on the Effective Date, Purchaser shall lease all such rolling
stock to Seller from the Effective Date until such rolling stock is delivered to
one of the Purchaser's turn-in locations.


(d)      Schedule 5.2(d) (the "Non-Driver List") sets forth the name of and
other employment information for each non-driver employee of Seller (the
"Non-Drivers") on the Effective Date. Simultaneous with the execution of this
Agreement, the Purchaser shall deliver to Seller a list of the Non-Drivers to
whom Purchaser intends to offer employment (at the base compensation and wage
levels and on other terms and conditions as the Purchaser shall determine in its
sole discretion). By 5:00 p.m. CDT on the fifth (5th) business day immediately
following the Effective Date, Purchaser shall deliver to Seller a list of the
Non-Drivers that accepted employment with Purchaser.

9

--------------------------------------------------------------------------------



(e)      On or after the Effective Date, Seller shall send the notices required
by the Worker Adjustment and Retraining ("WARN") Act and be responsible for any
costs and expenses connected therewith.


(f)      Notwithstanding anything set forth below or herein to the contrary, (i)
nothing in this Agreement shall create any obligation on the part of the
Purchaser to continue the employment of any employee hired from Seller for any
definite period following the Effective Date, and (ii) nothing in this Agreement
shall preclude the Purchaser from altering, amending, or terminating any of its
employee benefit plans, or the participation of any of its employees in such
plans, at any time. No employee or former employee of the Seller, including any
beneficiary or dependent thereof, or any other person not a party to this
Agreement, shall be entitled to assert any claim hereunder as a third-party
beneficiary to this Agreement.


5.3     Driver Escrow Accounts. Within thirty (30) days after Seller receives
the list of Drivers that accepted employment from Purchaser, Seller shall pay
each Driver hired by Purchaser an amount equal to the difference between (i) the
driver escrow amount, if any, held by Seller on the Effective Date and (ii) any
amounts the Driver owes Seller on the Effective Date.


5.4     Collection of Seller Account Receivables.


(a)      From and after the Effective Date, Purchaser shall provide Seller with
reasonable assistance with respect to Seller's collection of its existing
accounts receivables associated with the Business and which are not Purchased
Assets. Within five (5) days of receipt, Purchaser shall remit to Seller all
payments received by Purchaser from customers for revenue that accrued prior to
the Effective Date (which, for the avoidance of doubt, shall exclude revenues
relating to Post-Closing Loads).


(b)      From and after the Effective Date, Seller shall provide Purchaser with
reasonable assistance with respect to Purchaser's collection of accounts
receivables associated with the Business. Within five (5) days of receipt,
Seller shall remit to Purchaser all payments received by Seller from customers
for revenue that accrued after the Effective Date (which, for the avoidance of
doubt, shall include revenues relating to Post-Closing Loads).


(c)      For not less than 180 days after the Effective Date, Purchaser and
Seller shall keep accurate records of all payments received in connection with
the Business and allow each other reasonable access to such records for the
purpose of verifying the amount and application of such payments to the period
before or after the Effective Date.



10

--------------------------------------------------------------------------------



5.5     "As Is" Transaction. Purchaser hereby acknowledges and agrees that,
except as otherwise expressly provided in this Agreement, Seller makes no
representations or warranties whatsoever, express or implied, with respect to
any matter relating to the Purchased Assets, including, without limitation,
income to be derived or expenses to be incurred in connection with the Purchased
Assets, the physical condition of any of the Purchased Assets, the value of the
Purchased Assets (or any portion thereof), the transferability of the Purchased
Assets, THE MERCHANTABILITY OR FITNESS OF THE PERSONAL PROPERTY OR ANY OTHER
PORTION OF THE PURCHASED ASSETS FOR ANY PARTICULAR PURPOSE, OR ANY OTHER MATTER
OR THING RELATING TO THE PURCHASED ASSETS OR ANY PORTION THEREOF. WITHOUT IN ANY
WAY LIMITING THE FOREGOING, SELLER HEREBY DISCLAIMS ANY WARRANTY, EXPRESS OR
IMPLIED, OF MERCHANTABILITY OR FITNESS FOR ANY PARTICULAR PURPOSE AS TO ANY
PORTION OF THE PURCHASED ASSETS. Purchaser further acknowledges that Purchaser
has conducted an independent inspection and investigation of the physical
 condition of the Purchased Assets and all such other matters relating to or
affecting the Purchased Assets as Purchaser deemed necessary or appropriate and
that in proceeding with its acquisition of the Purchased Assets, except for any
representations and warranties expressly set forth in this Agreement, Purchaser
is doing so based solely upon such independent inspections and investigations.
ACCORDINGLY, EXCEPT WITH RESPECT TO ANY REPRESENTATIONS AND WARRANTIES OF SELLER
EXPRESSLY SET FORTH IN THIS AGREEMENT, PURCHASER WILL ACCEPT THE PURCHASED
ASSETS ON THE EFFECTIVE DATE "AS IS," "WHERE IS," AND "WITH ALL FAULTS."
Purchaser hereby irrevocably waives all claims against Seller with respect to
the Purchased Assets, other than the Post-Closing Credit and/or claims for
breach of the representations, warranties and covenants specifically set forth
in this Agreement. Notwithstanding the foregoing and subject to any manufacturer
restrictions, Seller shall use commercially reasonable efforts to assign to
Purchaser any and all manufacturers' warranties applicable to the Purchased
Assets if such manufacturers' warranties are transferable. Notwithstanding
anything contained in this Section 5.5 to the contrary, nothing in this Section
5.5 shall limit Purchaser's right to conduct the Inspections or to make claims
against the Escrow Amount for any Post-Closing Credit resulting from such
Inspections.


5.6     Transition Services. For a period of thirty (30) days immediately
following the Effective Date, Seller shall (i) continue to employ the
Non-Drivers not offered employment by Purchaser and required for the transition
activities and (ii) use reasonable efforts to assist Purchaser with transition
of the Business from Seller to Purchaser. Purchaser shall reimburse Seller for
(a) the cost of continuing to employ the Non-Drivers that are required for
transition activities for this 30-day period and (b) other direct and indirect
expenses incurred by Seller during the 30-day transition period.


5.7     Employment and Non-Compete Agreements. At the Closing, Cynthia J. Bedore
and James F. Digby shall execute and deliver a consulting agreement in the form
attached hereto as Exhibit E (the "Cynthia J. Bedore and James F. Digby
Consulting Agreement"), Cynthia J. Bedore shall execute and deliver a
non-competition agreement in the form attached hereto as Exhibit F (the "Cynthia
J. Bedore Non-Compete Agreement") and James F. Digby shall execute and deliver a
non-competition agreement in the form attached hereto as Exhibit G (the "James
F. Digby Non-Compete Agreement").

11

--------------------------------------------------------------------------------



6.     INDEMNIFICATION.


6.1     Indemnification of Purchaser. Subject to the limitations set forth in
Sections 6.3 and 6.4, Seller shall indemnify and hold Purchaser harmless from,
against, for and in respect of (i) any and all damages, losses, settlement
payments, obligations, liabilities, claims, actions or causes of action and
encumbrances suffered, sustained, incurred or required to be paid by Purchaser,
net of any resulting income tax benefits or insurance proceeds to Purchaser, (A)
because of the breach of any written representation, warranty, agreement or
covenant of Seller contained in this Agreement or the Seller Documents or (B) in
respect of any liability arising out of any transaction or event relating to the
Purchased Assets or the operation of the Business occurring prior to or on the
Effective Date; and (ii) all reasonable costs and expenses (including, without
limitation, attorneys' fees, interest and penalties) incurred by Purchaser in
connection with any action, suit, proceeding, demand, assessment or judgment
incident to any of the matters indemnified against in this Section 6.1.


6.2     Indemnification of Seller. Subject to the limitations set forth in
Sections 6.3 and 6.4, Purchaser shall indemnify and hold Digby, Shareholder and
James F. Digby (the "Seller Indemnitees") harmless from, against, for and in
respect of (i) any and all damages, losses, settlement payments, obligations,
liabilities, claims, actions or causes of action and encumbrances suffered,
sustained, incurred or required to be paid by the Seller Indemnitees, net of any
resulting income tax benefits or insurance proceeds received by the Seller
Indemnitees, (A) because of the breach of any written representation, warranty,
agreement or covenant of Purchaser contained in this Agreement or the Purchaser
Documents or (B) in respect of any liability arising out of any transaction or
event relating to the Purchased Assets occurring after the Effective Date; and
(ii) all reasonable costs and expenses (including, without limitation,
attorneys' fees, interest and penalties) incurred by the Seller Indemnitees in
connection with any action, suit, proceeding, demand, assessment or judgment
incident to any of the matters indemnified against in this Section 6.2.


6.3     Survival of Representations, Warranties and Covenants. All
representations and warranties made by any party to this Agreement or pursuant
hereto shall be deemed to be material and to have been relied upon by the
parties hereto, and shall survive the execution hereof, notwithstanding any
investigation conducted at any time with respect to such representations and
warranties, for six (6) months immediately following the Effective Date or until
the resolution, pursuant to the dispute resolution provisions of Section 8.8, of
any dispute for which written notice of such dispute was received by the
Indemnifying Party (as defined below) prior to the expiration of such 6-month
period. Notice of any claim, whether made under the indemnification provisions
hereof or otherwise, based on a breach of a representation or agreement must be
given prior to the expiration of such representation or warranty; and any claim
not made within such period shall be of no force or effect.


6.4     General Rules Regarding Indemnification. The obligations and liabilities
of each indemnifying party hereunder with respect to claims resulting from the
assertion of liability by the other party shall be subject to the following
terms and conditions:
 

12

--------------------------------------------------------------------------------



(a)      The indemnified party shall give prompt written notice (which in no
event shall exceed 30 days from the date on which the indemnified party first
became aware of such claim or assertion) to the indemnifying party of any claim
which might give rise to a claim by the indemnified party against the
indemnifying party based on the indemnity agreements contained in Sections 6.1
or 6.2 hereof, stating the nature and basis of said claims and the amounts
thereof, to the extent known. The failure to give, or any delay in giving, a
notice of an indemnity claim shall not relieve the indemnifying party of its
indemnification obligations unless and then only to the extent: (i) that the
failure to give, or delay in giving, such notice prevents the indemnifying party
from raising a defense to the claim or otherwise materially and adversely
affects the indemnifying party's ability to defend against the claim or (b) the
indemnification rights hereunder have lapsed because of the survival provisions
of Section 6.3.


(b)      If any action, suit or proceeding is brought against the indemnified
party with respect to which the indemnifying party may have liability under the
indemnity agreements contained in Sections 6.1 or 6.2 hereof, the action, suit
or proceeding shall, at the election of the indemnifying party, be defended
(including all proceedings on appeal or for review which counsel for the
indemnified party shall deem appropriate) by the indemnifying party. The
indemnified party shall have the right to employ its own counsel in any such
case, but the fees and expenses of such counsel shall be at the indemnified
party's own expense unless the employment of such counsel and the payment of
such fees and expenses both shall have been specifically authorized in writing
by the indemnifying party in connection with the defense of such action, suit or
proceeding. Notwithstanding the foregoing, (A) if there are defenses available
to the indemnified party which are inconsistent with those available to the
indemnifying party to such extent as to create a conflict of interest between
the indemnifying party and the indemnified party, the indemnified party shall
have the right to direct the defense of such action, suit or proceeding insofar
as it relates to such inconsistent defenses, and the indemnifying party shall be
responsible for the reasonable fees and expenses of the indemnified party's
counsel insofar as they relate to such inconsistent defenses (but shall not
otherwise be obligated to raise or pursue such inconsistent defenses), and (B)
if such action, suit or proceeding involves or could have an effect on matters
beyond the scope of the indemnity agreements contained in Sections 6.1 and 6.2
hereof, the indemnified party shall have the right to direct (at its own
expense) the defense of such action, suit or proceeding insofar as it relates to
such other matters (but shall not otherwise be obligated to raise or pursue such
other matters). The indemnified party shall be kept fully informed of such
action, suit or proceeding at all stages thereof whether or not it is
represented by separate counsel.


(c)      The indemnified party shall make available to the indemnifying party
and its attorneys and accountants all books and records of the indemnified party
relating to such proceedings or litigation and the parties hereto agree to
render to each other such assistance as they may reasonably require of each
other in order to ensure the proper and adequate defense of any such action,
suit or proceeding.



13

--------------------------------------------------------------------------------



(d)      The indemnified party shall not make any settlement of any claims
without the written consent of the indemnifying party. The indemnifying party
shall not settle any claims without the written consent of the indemnified party
if the settlement would impose any cost or admission of liability upon the
indemnified party.


(e)      An indemnified party shall not make any claim hereunder unless and
until it has incurred claims, liabilities, damages and expenses of a cumulative
aggregate in an amount (the "Basket Amount") equal to $25,000, and shall
thereafter be entitled to make a claim only for amounts in excess of such Basket
Amount; provided, however, that this provision shall not limit or apply to any
claim by Seller under Section 6.2 (B) or to any adjustment of the Purchase Price
described in Section 1.3.


(f)      Except for any reduction in the Purchase Price for the Post-Closing
Credit, the Seller shall not be liable hereunder for damages in excess of a
cumulative aggregate of $250,000 in excess of the Basket Amount.


(g)      In no event shall the indemnifying party be liable hereunder for
consequential, exemplary, punitive or other speculative damages incurred by the
indemnified party as a result of an indemnified claim, but shall be liable for
such damages asserted by any third party against the indemnified party, subject
to the limitations of this Article 6.


7.     CONDITIONS PRECEDENT TO CLOSING.


7.1     Conditions Precedent to Purchaser's Obligations. All obligations of
Purchaser under this Agreement are, at Purchaser's discretion, subject to the
fulfillment or satisfaction, at the times indicated herein, of each of the
following conditions precedent:


(a)      Representations and Warranties True as of the Closing Date. The
representations and warranties of Seller contained in this Agreement or in any
schedule, certificate or document delivered by Seller to Purchaser pursuant to
the provisions hereof shall be true on the date hereof and shall be true on the
Closing Date with the same effect as though such representations and warranties
were made as of such date.


(b)      Compliance with this Agreement. Seller shall have performed and
complied with all agreements and conditions required by this Agreement to be
performed or complied with by it prior to or at the Closing.


(c)      Closing Certificate. Purchaser shall have received a certificate from
Seller dated the Closing Date, certifying in such detail as Purchaser may
reasonably request that the conditions specified in Sections 7.1(a) and (b)
hereof have been fulfilled and certifying that Seller has obtained all consents
and approvals required with respect to the transaction contemplated herein.



14

--------------------------------------------------------------------------------



(d)      No Threatened or Pending Litigation. On the Closing Date, no suit,
action or other proceeding, or injunction or final judgment relating thereto,
shall be threatened or be pending before any court or governmental or regulatory
official, body or authority in which it is sought to restrain or prohibit or to
obtain damages or other relief in connection with this Agreement or the
consummation of the transactions contemplated hereby, and Seller shall be aware
of no investigation that might result in any such suit, action or proceeding
shall be pending or threatened.


(e)      Requisite Approvals. Prior to Closing, Purchaser shall have obtained
requisite approvals from its Board of Directors and any approvals required of
its lenders, if applicable.


(f)      Consents, Approvals and Notices. To the extent required by applicable
law:
 
(i)      The holders of any indebtedness of Seller, the lessors or lessees of
any real or personal property or assets leased by Seller, the parties (other
than Purchaser) to any contract, commitment or agreement to which Seller is a
party or subject, any governmental or regulatory official, body or authority or
any other person which owns or has authority to grant any authorization and any
governmental, judicial or regulatory official, body or authority having
jurisdiction over Seller or Purchaser to the extent that their consent or
approval is required or necessary under the pertinent debt, lease, contract,
commitment, agreement, other document or instrument, authorization or under
applicable orders, laws, rules or regulations, for the consummation of the
transactions contemplated hereby in the manner herein provided, shall have
granted such consent or approval.


(ii)     Purchaser shall have obtained all necessary governmental and
quasi-governmental permits, licenses, authorizations, plates and similar matters
to allow it to operate the Business as a common carrier in a manner comparable
to that of the Seller prior to Closing.


(iii)    If any consent or approval shall not be obtained or if any attempted
assignment would be ineffective or would impair Purchaser's rights under the
Purchased Assets in question so that Purchaser would not in effect acquire the
benefit of all such rights, and Purchaser elects to close this transaction
without such consent, approval or assignment, Purchaser shall have the
discretion to require that Seller, to the maximum extent permitted by law,
cooperate with Purchaser and act after the Closing as Purchaser's agent in order
to obtain for it the benefits of such asset.


(g)      Customer Commitment. Purchaser shall have received written consent to
the assignment to Purchaser of various shipper contracts between Seller and its
ten (10) largest customers, along with the commitment of such customers,
satisfactory to Purchaser in its sole discretion, that no major changes are
expected in current business volumes.



15

--------------------------------------------------------------------------------



(h)      Material Adverse Changes. The business, operations, assets, properties
or prospects of the Business shall not have been and shall not be threatened to
be materially adversely affected in any way as a result of any event or
occurrence.


(i)      Approval of Counsel; Corporate Matters. All instruments and documents
required to carry out this Agreement or incidental hereto shall have been
approved on the Closing Date by the General Counsel of Purchaser, in the
exercise of its reasonable judgment. Seller shall also have delivered to
Purchaser such other documents, instruments, certifications and further
assurances as such counsel may reasonably require.


(j)      Seller's Deliveries. Seller shall have delivered to the Purchaser at or
prior to the Closing the following, all of which shall be in a form reasonably
satisfactory to the Purchaser:


(i)      Such bills of sale, deeds and assignments with covenants of warranty,
assignments, endorsements and other good and sufficient instruments and
documents of conveyance and transfer, in form reasonably satisfactory to
Purchaser and its General Counsel, as shall be necessary and effective to
transfer and assign to, and vest in, Purchaser (aa) good and valid title in and
to the Purchased Assets free and clear of all liens and encumbrances except as
provided herein, and (bb) Seller's rights under all agreements, warranties,
contracts, commitments, leases, plans, quotations, proposals, instruments and
other documents included in the Purchased Assets.


(ii)     Agreements, contracts, commitments, leases, plans, bids, quotations,
proposals, instruments, computer programs and software, data bases whether in
the form of computer tapes or otherwise, related object and source codes,
manuals and guidebooks, price books and price lists, customer and subscriber
lists, supplier lists, sales records, files, correspondences, legal opinions,
rulings issued by governmental entities, and other documents, books, records,
papers, files, office supplies and data belonging to Seller which are part of
the Purchased Assets; and simultaneously with such delivery, all such steps will
be taken as may be required to put Purchaser in actual possession and operating
control of the  Purchased Assets.


(iii)    Evidence satisfactory to Purchaser that, as of the Closing Date, all
tax liabilities pertaining to the Purchased Assets which might otherwise inure
to the detriment of Purchaser (including, but not limited to, federal highway
use tax, excise taxes, sales, use and transaction privilege taxes, etc.) have
been paid through the Closing.


(iv)    Retention of Customers. Seller shall continue to operate in the normal
course of business and shall continue to maintain its equipment and vehicles in
a manner consistent with industry standards.



16

--------------------------------------------------------------------------------



7.2     Conditions Precedent to the Obligations of Seller. All obligations of
Seller under this Agreement are subject to the fulfillment or satisfaction,
prior to or at the Closing, of each of the following conditions precedent:


(a)      Representations and Warranties True as of the Closing Date. The
representations and warranties of Purchaser contained in this Agreement or in
any schedule, certificate or document delivered by Purchaser to Seller pursuant
to the provisions hereof shall be true on the Closing Date with the same effect
as though such representations and warranties were made as of such date.


(b)      Compliance with this Agreement. Purchaser shall have performed and
complied with all agreements and conditions required by this Agreement to be
performed or complied with by them prior to or at the Closing.


(c)      No Threatened or Pending Litigation. On the Closing Date, no suit,
action, or other proceeding, or injunction or final judgment relating thereto,
shall be threatened or be pending before any court or governmental or regulatory
official, body or authority in which it is sought to restrain or prohibit or to
obtain damages or other relief in connection with this Agreement or the
consummation of the transactions contemplated hereby, and no investigation that
might result in any such suit, action or proceeding shall be pending or
threatened.


(d)      Approval of Counsel; Corporate Matters. All instruments and documents
required to carry out this Agreement or incidental hereto shall have been
approved on the Closing Date by counsel for Seller in the exercise of their
reasonable judgment. Purchaser shall also have delivered to Seller such other
documents, instruments, certifications and further assurances as such counsel
for Seller may reasonably require.


8.     POST CLOSING MATTERS.


8.1     Employee Benefits. Purchaser is not assuming any liability under any
Benefit Plan with respect to any employee, former employee, dependent,
beneficiary, or independent contractor and regardless of whether such liability
is incurred prior to or after the Effective Date. All employees of Seller who
accept employment with Purchaser on or after the Effective Date shall be new
employees of Purchaser and any prior employment by Seller of such employees
shall not affect entitlement to, or the amount of, salary or other cash
compensation, current or deferred, which Purchaser may make available to its
employees.


8.2     Employees. For a period of thirty (30) days immediately following the
Effective Date, Seller, at no expense to Seller, shall use commercially
reasonable efforts to assist Purchaser in employing as new employees of
Purchaser, the Drivers on the Hired Driver List and those Non-Drivers that
Purchaser desires to hire.



17

--------------------------------------------------------------------------------



8.3     Maintenance of Books and Records. Seller shall retain all material
records relating to the Purchased Assets and/or the Business (the "Seller
Records") until the first (1st) anniversary of the Effective Date. After the
expiration of the 60-day period covered by the Transition Services Agreement,
Seller shall continue to provide Purchaser with reasonable access to the Seller
Records during regular business hours. After expiration of the 60-day period
covered by the Transition Services Agreement, Purchaser shall have the right to
make copies of the Seller Records at Purchaser's sole cost and expense. Without
the prior written consent of Seller, Purchaser and its officers, directors and
representatives shall not disclose trade secrets or confidential business
information of Seller contained in the Seller Records except (i) as such
disclosure is required by law or (ii) where such information becomes generally
known or available to the public and/or to Purchaser's competitors through
sources other than Purchaser, its affiliates or its officers, directors or
representatives.


8.4     Payments Received. Seller and Purchaser each agree that after the
Effective Date they will hold and will promptly transfer and deliver to the
other, from time to time as and when received by them, any cash, checks with
appropriate endorsements (using commercially reasonable efforts not to convert
such checks into cash), or other property that they may receive on or after the
Effective Date that properly belongs to the other party, including without
limitation any insurance proceeds, and will account to the other for all such
receipts.


8.5     Use of Name. As soon as practicable after the Effective Date, Seller
will sign such consents and take such other action as Purchaser shall reasonably
request in order to permit Purchaser to use the name "Digby Truck Line" and
variants thereof. From and after the Effective Date, Seller shall discontinue
use of the name "Digby Truck Line" or any names similar thereto or variants
thereof.


8.6     Phase I. Seller will deliver to Purchaser the most recent Phase I
Environmental Assessment for Seller's headquarters terminal in La Vergne,
Tennessee (near Nashville, Tennessee), together with a certificate from Seller
that to the knowledge of Seller there has been no change in the environmental
condition of the property since the date of the Assessment.


8.7     Further Assurances. From time to time after the Effective Date, Seller
shall upon reasonable request from Purchaser, execute, acknowledge and deliver
to Purchaser such other instruments and take such other actions and execute and
deliver such other documents, certifications and further assurances as Purchaser
may reasonably require to vest more effectively in Purchaser, or to put
Purchaser more fully in possession of, any of the Purchased Assets. Each of the
parties hereto shall cooperate with the other and execute and deliver to the
other parties hereto such other instruments and documents and take such other
actions as may be reasonably requested from time to time by any other party
hereto as necessary to carry out, evidence and confirm the intended purposes of
this Agreement.


8.8     Dispute Resolution. It is the intention of the parties that in the event
any dispute arises under this Agreement, the parties shall first meet and confer
with one another to attempt to negotiate a resolution of such dispute without
recourse to arbitration and/or litigation. If, after commercially reasonable
efforts to resolve any dispute arising under this Agreement, the parties are
unable to agree, the dispute shall be submitted to arbitration in accordance
with the Commercial Arbitration Rules of the American Arbitration Association
("Rules"), and further subject to the following: 

18

--------------------------------------------------------------------------------



(a)      There shall be one (1) independent arbitrator ("Arbitrator") selected
according to the Rules.


(b)      The Arbitrator shall determine what discovery shall be permitted,
consistent with the goal of limiting the cost and time which the parties must
expend for discovery; provided the arbitrator shall permit such discovery as he
or she deems necessary to permit an equitable resolution of the dispute.


(c)      The determination of the Arbitrator shall be binding on the parties
hereto, and shall not, absent bad faith on the part of the Arbitrator, be
appealable or otherwise subject to challenge.


(d)      Judgment on any award rendered by the Arbitrator may be entered in any
court having jurisdiction thereof.


(e)      The right to arbitration hereunder shall survive any termination of
this Agreement.


(f)      The Arbitrator shall select an exclusive location for arbitration of
any such dispute, controversy, or claim and such selection shall be limited to
Nashville, TN or Indianapolis, IN.


(g)      The Arbitrator shall be directed that any arbitration under this
Agreement shall be completed as soon a practicable after the filing of notice of
a request for such arbitration, but in any event within ninety (90) days of the
request for arbitration.


(h)      All payments determined by the Arbitrator shall be paid in U.S. funds
by the responsible party within five (5) business days following determination
thereof. A disputed performance or suspended performance pending the resolution
of the arbitration shall be completed within a reasonable time period following
the final decision of the arbitrator.


(i)      The arbitration proceedings and the decision shall not be made public
without the joint consent of the parties and each party shall maintain the
confidentiality of such proceedings and decision unless otherwise permitted by
the other party.


(j)      The fees and expenses payable to the Arbitrator in connection with such
determination will be borne 50% by Seller and 50% by Purchaser.


9.     MISCELLANEOUS.


9.1     Expenses. Except as otherwise expressly provided herein, each of the
Purchaser and Seller shall pay its own expenses incurred in connection with this
Agreement and the transactions contemplated hereby. Purchaser shall be
responsible for transfer taxes, title registration fees and similar charges
incurred in connection with the sale of the Purchased Assets.

19

--------------------------------------------------------------------------------



9.2     Entire Agreement. This Agreement and the exhibits and Schedules hereto
contain the complete agreement among the parties with respect to the
transactions contemplated hereby and supersede all prior agreements and
understandings, oral or written, among the parties with respect to such
transactions. Section and other headings are for reference purposes only and
shall not affect the interpretation or construction of this Agreement. The
parties hereto make no representations or warranties except as expressly set
forth in this Agreement or in any duly executed certificate or schedule
delivered pursuant hereto.


9.3     Public Announcements. No party to this Agreement shall issue any press
release relating to, or otherwise publicly disclose the transactions
contemplated by this Agreement without the prior approval of the other party,
which approval may not be unreasonably withheld or delayed. Notwithstanding the
foregoing, any party may make such disclosure as may be required by law,
provided the disclosing party provides to the other party reasonable advance
written notice of such required disclosure describing the substance of the
proposed disclosure (such as the content of a proposed press release).


9.4     Counterparts. This Agreement may be executed in any number of
counterparts, each of which when so executed and delivered shall be deemed an
original, and such counterparts together shall constitute only one original.


9.5     Notices. All notices, demands, requests or other communications that may
be or are required to be given, served or sent by any party to any other party
pursuant to this Agreement shall be in writing and shall be transmitted by a
reputable overnight courier service or by hand delivery or facsimile
transmission, addressed as follows:


(a) 
If to Seller:
Cynthia J. Bedore
14141 Old Hickory Blvd.
Antioch, TN 37013
Tel: (615) 207-2998
Fax: (615) ______
       
              w/ a copy to:
John L. Van Cleave, Esq.
Watkins & McNeilly, PLLC
214 Second Avenue, North
Suite 300
Nashville, TN 37201
Tel: (615) 255-2191
Fax: (615) 242-0238
     
(b) 
If to Purchaser:
Paul Will, CFO
Celadon Trucking Services, Inc.
One Celadon Drive
Indianapolis, IN 46235
Tel:  317-972-7000
Fax:  317-890-8099




20

--------------------------------------------------------------------------------



Each party may designate by notice in writing a new address to which any notice,
demand, request or communication may thereafter be so given, served, or sent.
Each notice, demand, request or communication that is mailed, delivered, or
transmitted in the manner described above shall be deemed sufficiently given,
served, sent and received for all purposes at such time as it is delivered to
the addressee (with the return receipt, the delivery receipt, fax confirmation
sheet or the affidavit of courier or messenger being deemed conclusive evidence
of such delivery) or at such time as delivery is refused by the addressee upon
presentation.


9.6     Assignment; Successors and Assigns. This Agreement may be assigned by
either of the parties hereto by providing the other party with prior written
notice of such assignment. This Agreement and the rights, interests and
obligations hereunder shall be binding upon and shall inure to the benefit of
the parties hereto and their respective successors and permitted assigns.


9.7     Governing Law. This Agreement is made pursuant to and shall be construed
and enforced according to the substantive laws of the State of Indiana and
without regard to its laws concerning choice of law. The parties agree that any
legal action brought by either party hereto in connection with this Agreement
shall be maintained only in the federal district court or state court sitting in
Indianapolis, Indiana. and each party hereby irrevocably submits to the sole
jurisdiction and venue of said courts.


9.8     Waiver and Other Action. This Agreement may be amended, modified, or
supplemented only by a written instrument executed by the parties against which
enforcement of the amendment, modification or supplement is sought.


9.9     Severability. If any provision of this Agreement is held to be illegal,
invalid, or unenforceable, such provision shall be fully severable, and this
Agreement shall be construed and enforced as if such illegal, invalid or
unenforceable provision were never a part hereof; the remaining provisions
hereof shall remain in full force and effect and shall not be affected by the
illegal, invalid or unenforceable provision or by its severance; and in lieu of
such illegal, invalid or unenforceable provision, there shall be added
automatically as part of this Agreement, a provision as similar in its terms to
such illegal, invalid or unenforceable provision as may be possible and be
legal, valid and enforceable so as to give effect to the intention of the
parties.


9.10     Third-Party Beneficiaries. This Agreement and the rights, obligations,
duties and benefits hereunder are intended for the parties hereto, and no other
person or entity shall have any rights, obligations, duties and benefits
pursuant hereto.


9.11     Mutual Contribution. The parties to this Agreement and their counsel
have mutually contributed to its drafting. Consequently, no provision of this
Agreement shall be construed against any party on the ground that such party
drafted the provision or caused it to be drafted or the provision contains a
covenant of such party.



21

--------------------------------------------------------------------------------



9.12     Business Days. Whenever any obligation hereunder is required to be
performed on a day which is not a "business day," the time required for such
performance shall be extended to the next succeeding calendar day which is a
business day. As used herein, the term "business day" shall mean any day other
than (i) a Saturday, (ii) a Sunday or (iii) a day on which commercial banks are
authorized or required to close in Nashville, TN or Indianapolis, IN.






[This space intentionally left blank. Signature page follows.]

22

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have executed this Agreement to be
effective as of the Effective Date.



 
Seller:
     
Erin Truckways, Ltd. d/b/a Digby Truck Line, Inc.,
A Delaware corporation
     
By:
/s/ Cynthia J. Bedore
       
Name:
Cynthia J. Bedore
       
Title:
President
                         
Purchaser:
     
Celadon Trucking Services, Inc.,
a New Jersey corporation
       
By:
/s Paul Will
       
Name:
Paul Will
       
Title:
Chief Financial Officer

 
Back to Form 10-Q [form10q.htm]


23

--------------------------------------------------------------------------------

